Exhibit 10.2

 

[image_005.jpg] 

 

 

Banc of America Leasing & Capital, LLC Equipment Security Note Number 002





 





This Equipment Security Note No. 002, dated as of December 20, 2016 (this
"Equipment Note"), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 3149-70000 dated as of August 5, 2016 (the "Master
Agreement"), by end between Banc of America Leasing & Capital, LLC ("Lender")
and Marquis Industries, Inc. ("Borrower"). All capitalized terms used herein and
not defined herein shall have the respective meanings assigned to such terms in
the Master Agreement. If any provision of this Equipment Note conflicts with any
provision of the Master Agreement, the provisions contained in this Equipment
Note shall prevail. Borrower hereby authorizes Lender to insert the serial
numbers and other identification data of the Equipment, dates, and other omitted
factual matters or descriptions in this Equipment Note.

 

The occurrence of an “Event or Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower's Obligations hereunder, any claim whatsoever against Lender.

 

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the. terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity Description Serial Number Cost

 

1       Barmag Compact Monofilament Lines with in-line Texturing with Extruders,
type 7E10/3-D, in-line pumps, type GCV50K (Q-45 cv/rev), Hydraulic screen
changers, type KSW-80, Mell adapter systems, Mel pressure gouges, Melt
temperature gauges, monofilament dies, die chart for monofilament die, Water
quench bath, type KBF1/550-bi-color, Heat exchanger for quenching tank,
Monofilament drying system, Draw Stand I, type STB9/i/5/550/2xNR, Oil heater for
2 heated godets, yarn break sensor on draw stand I, Hot air stretching over
HLS1/550, Draw stand II, type S'TB9/1/1/5/550/NR, 2 monofilament oscillation
devised, set of static eliminator bar, reinforced version, injector monofilament
aspirating system, spin finish oil applicator device, yarn suction guns, for 8x
resp. 9x550 dtex, UPS for control voltage, isolating transformer for 480 volts
supply, set of spare parts, Electrical System, 17 positions in-line monofilament
texturing machines, per Appendix l to Contra 11110 and equipment per Exhibit A
attached hereto and made a part hereof.

 

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location Address City County State Zip             A 1805 South Hamilton Dalton
Whitfield Georgia 30720

 

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender's prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

 

2.       Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $2,209,807.47 together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
Sixty (6) consecutive monthly installments of principal and interest (the
“Payments”) commencing on Jan. 30, 2017 (the “Initial Payment”) and continuing
thereafter through and including the Maturity Date (as defined below)
(collectively, the “Equipment Note Term”). Each Payment shall be in the amount
provided below, and due and payable on the same day of the month as the Initial
Payment set forth above in each succeeding payment period (each, a “Payment
Date” and the final such scheduled Payment Date, the “Maturity Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

  

 

 



 1 

 

 

(a) Interest Rate.

 

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of Four and 63/100 percent (4.63%)
per annum or, if less, the highest rate of interest permitted by applicable law
(the “Interest Rate”), from the Advance Date set forth below until the principal
amount of this Equipment Note is paid in full, and shall be due and payable on
each Payment Date.

 

(b) Payment Amount.

 

The principal and interest amount of each of the first Fifty nine (59) Payments
shall be $34,767.67, with the final Payment of principal and interest in the
amount of $476,729.16.

 

3.       Prepayment. Borrower may prepay all (but not less than all) of the
outstanding principal balance of this Equipment Note on a scheduled Payment Date
occurring after one (1) year from the date hereof upon 30 days prior written
notice from Borrower to Lender. provided that any such prepayment shall be made
together with (a) all accrued interest and other charges and amounts owing
hereunder through the date of prepayment and (b) a prepayment charge equal to
one percent (1%) of the amount prepaid multiplied by number of years or fraction
thereof for the then remaining Equipment Note Term; provided, however, that, if
any prepayment of this Equipment Note is made following an Event of Default, by
reason of acceleration or otherwise, the prepayment charge shall be calculated
based upon the full original Equipment Note Term.

 

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

(a)reaffirms of all of Borrower’s representations, warranties and covenants as
set forth in the Master Agreement and represents and warrants that no Default or
Event of Default under the Master Agreement exists as of the date hereof;

 

(b)represents, warrants and agrees that: (1) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower or any Guarantor since September 30, 2015;

 

(c)authorizes and direct Lender (i) to advance the principal amount of this
Equipment Note to reimburse Borrower or any Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower, and (ii) to
enter the date of such advance below Lender’s signature as the “Advance Date”
for all purposes hereof; and

 

(d)agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC   Borrower: MARQUIS INDUSTRIES, INC.    
  By: /s/ Donna Askren                             By: /s/ Tim A.
Bailey                               Printed Name: Donna Askren   Printed Name:
Tim A. Bailey Title: Assistant Vice President   Title: CEO Advance Date: Dec.
30, 2016    

 

 

 

 



 2 

 

 

 [image_001.jpg]

 

 

 3 

 

 

 

[image_002.jpg]

 

 

 



 4 

 

 

[image_003.jpg] 

 

 



 5 

 

 

[image_004.jpg] 

 

 

 6 



 

